Supplement to the Current Prospectus MFS® Asset Allocation Funds MFS Conservative Allocation Fund MFS Moderate Allocation Fund MFS Growth Allocation Fund MFS Aggressive Growth Allocation Fund The Board of Trustees of the above-mentioned funds (each an “Allocation Fund” and collectively the “Allocation Funds”) has approved modifications to the target asset class allocations, underlying fund selections, and underlying fund target weightings of the Allocation Funds. The transition to the revised asset class allocations, underlying fund selections, and underlying fund allocations will commence in early June, 2010, and will be completed by July 1, 2010, although these dates could change based on market conditions and other factors. In connection with the foregoing, the following changes are being made to the current prospectus of the Allocation Funds: The sub-section entitled “Principal Investment Strategies” under the main heading “Risk Return Summary” is restated in its entirety as follows: Principal Investment Strategies Each fund is designed to provide diversification among different asset classes by investing the majority of its assets in other MFS mutual funds, referred to as underlying funds. The underlying funds are selected by the quantitative group of the funds' investment adviser, Massachusetts Financial Services Company (referred to as MFS or the Adviser), following a two stage asset allocation process. The first stage is a strategic asset allocation to determine the percentage of each fund's assets to be invested in the general asset classes of Bond Funds, International Stock Funds, and U.S. Stock Funds, as well as an allocation to underlying funds that have less traditional investment strategies that MFS believes provide diversification benefits when added to a portfolio consisting of stock and bond funds (referred to as Specialty Funds). The asset class allocations provide an initial layer of diversification for each fund.
